Citation Nr: 1742361	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left hip disorder has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active duty in the United States Army from July 1989 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the Veteran, in his December 2014 Substantive Appeal to the Board, on VA Form 9, requested a Board videoconference hearing.  Thereafter, as reflected in an April 2017 Report of General Information, the Veteran stated that he wanted to have a hearing at the Board in Washington, DC.   On August 8, 2017, the Board sent the Veteran a letter in which he was informed that he had been scheduled for a Board Central Office hearing on September 11, 2017.  In a written statement received at the Board in September 2017, the Veteran requested a Board videoconference hearing in lieu of the September 11th Board hearing in Washington, DC.  

Failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing at the RO.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a hearing at his local RO before a Veterans Law Judge, as the docket permits.  

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

